NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 31 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ROLANDO ESTEBAN SANCHEZ,                         No. 14-55862

               Petitioner - Appellant,           D.C. No. 5:12-cv-02018-DOC

 v.
                                                 MEMORANDUM*
G. D. LEWIS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Rolando Esteban Sanchez appeals pro se from the

district court’s judgment granting in part and denying in part his 28 U.S.C. § 2254

habeas petition. We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez raises several challenges to his convictions and sentence for murder

and related offenses. The district court granted a certificate of appealability

(“COA”) only as to Sanchez’s claim that there was insufficient evidence to support

his conviction for carrying a concealed weapon in a vehicle. While this appeal was

pending, the state court dismissed that count.1 Because Sanchez is no longer in

custody for the concealed weapon offense, this court “cannot grant any effectual

relief” in Sanchez’s favor and the certified claim is moot. See Calderon v. Moore,

518 U.S. 149, 150 (1996) (per curiam) (internal quotations omitted).

      We treat Sanchez’s additional arguments as a motion to expand the COA

and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098,

1104-05 (9th Cir. 1999) (per curiam).

      DISMISSED.




      1
       We grant appellee’s request for judicial notice of the transcript from
Sanchez’s June 30, 2014, resentencing hearing in state court.

                                           2                                      14-55862